Citation Nr: 1516404	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to January 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa.   

The Board notes that in November 2013 the Veteran cancelled his request for a hearing before the Board.  There are no outstanding hearing requests.

The Veteran appealed a number of issues denied by the RO.  However, in May 2013 the Veteran withdrew all outstanding appeals except for his TDIU and special monthly compensation claims.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

 
FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have not precluded him from obtaining and retaining substantially gainful employment.

2.  The Veteran's service-connected disabilities do not render him unable to independently perform daily functions of self-care or unable to protect himself from the hazards and dangers incident to his daily environment. 

3.  The Veteran does not have a single service-connected disability ratable at 100 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

2.  The criteria for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114(l), 1114(s), 1502 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In December 2008, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record indicates that the Veteran has been receiving Social Security Administration (SSA) disability benefits for many years.  In January 2012, SSA informed VA that the Veteran's SSA records are unavailable.  In February 2012 the RO sent a letter to the Veteran informing him of the unavailability of these records and asking the Veteran to submit such records if he had them.  

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records and private medical records.  The Veteran has been afforded VA medical examinations.  The Veteran has submitted evidence in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  TDIU

The Veteran submitted a claim for TDIU in November 2008 and maintains that he is unemployable due to his service-connected disabilities.  

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) .

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran is presently service-connected for a seizure disorder rated at 80 percent disabling, for a right knee disorder rated at 20 percent disabling, for a facial scar rated as 10 percent disabling, and for a sternum and rib disorder rated as 10 percent disabling.  He has noncompensable ratings in effect for service-connected nasal fracture, right abdomen scar, L1 traverse process fracture, and traumatic brain injury.  Prior to November 4, 2011, the Veteran's seizure disorder was rated as 20 percent disabling.  Prior to November 4, 2011, the combined rating for the Veteran's service-connected disabilities was 50 percent.  

For the period prior to November 4, 2011, because the Veteran did not have a single service-connected disability rated at 60 percent disabling or more, and because his combined rating was less than 70 percent, the Board finds that he did not meet the minimum schedular criteria for consideration of a TDIU.  The Board adds that all of his service-connected disability ratings combined equaled less than 60 percent.  The Board further finds that referral for extraschedular consideration for this period is not warranted because the evidence of record indicates that the Veteran was not unemployable due to his service-connected disabilities.  

Although a December 2008 VA outpatient record states that the Veteran was unemployable, it notes that the Veteran's disabilities included non-service connected shoulder pain, hip pain and bowel and bladder incontinence.  This doctor's opinion does not indicate that the Veteran was unemployable solely due to service-connected disability.  

In December 2008, the Veteran submitted a Medical Statement for Consideration of Aid and Attendance, this list discusses nonservice-connected disabilities and does not provide evidence that the Veteran was unemployable solely due to his service-connected disabilities.  The Board further notes that although the document was signed by a physician, it has a number of misspelled words.  It appears that the form was actually filled out by someone else other than the physician.

A March 2009 Medical Statement for Consideration of Aid and Attendance signed by a different doctor indicates that the Veteran was unable to walk unaided due to bilateral hip surgery/replacement, due to right knee disability and due to back disability.  The document also stated that medications caused the Veteran a short attention span.  However, this document also does not provide competent evidence that the Veteran was unemployable at that time solely due to his service-connected disabilities alone.  

On VA examination in February 2010, the Veteran reported that he could only walk 10 feet, yet he walked 188 feet from the waiting room to the doctor's office without problems.  The examiner reviewed the Veteran's medical records and noted that historically the Veteran did not have problems with seizures as long as he took his medications.  It was the that lack of compliance that resulted in seizure problems.  The examiner noted that the Veteran's rib and sternum fractures had been well-healed for years.  He opined that the Veteran's prior nasal fractures and the prior rib and sternum fractures did not cause the Veteran any functional impairment.  The examiner reported that the Veteran had full pain free extension of the right knee and flexion to 90 degrees or more.  The Veteran had full strength of the right knee and no muscle atrophy of that knee.  

In February 2011, an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, was filled out by a physician and submitted by the Veteran.  The examiner did not provide a discussion of the Veteran's service-connected disabilities or provide any indication of the Veteran's functional impairment due to his service-connected disabilities.  

The VA and private medical treatment records from November 2008 to November 2011 show treatment for numerous physical complaints including thyroid eye disease with vision loss in both eyes, perirectal fistula, fractures of the 4th and 5th fingers of the left hand, chronic left hip pain, back pain and right shoulder pain.

Board concludes that the records of medical treatment prior to November 4, 2011, do not indicate that the Veteran was unemployable solely due to his service-connected disabilities.  

For the period beginning November 4, 2011, the Veteran's combined disability rating is 90 percent, with the Veteran's service-connected seizure disorder rated as 80 percent disabling; therefore, the minimum schedular criteria are met.  The question remaining, therefore, is whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

As explained below, the Board finds that none of the medical evidence since November 4, 2011 has indicated that the Veteran is unemployable solely due to his service-connected disabilities.   

On VA examination in November 2011 the VA examiner noted that there were no residual conditions attributable to the Veteran's traumatic brain injury that would impact his ability to work.  Although the Veteran asserted at the examination that his right knee limited his ability to stand only about 5 minutes and that he was limited to walking inside the house, the Veteran had 100 degrees of right knee flexion, the first 80 degrees without objective evidence of painful motion.  He had right knee extension to 5 degrees.  He had no right knee instability.  The Veteran was noted to use a brace and a cane.  The examiner noted that the Veteran's seizure disorder impacted his ability to work because the Veteran was unable to drive due to the seizure disorder.

In August 2012, the November 2011 VA examiner again reviewed the Veteran's medical records.  He reported that the Veteran had not worked for many years primarily due to numerous nonservice-connected joint conditions.  He then opined that the Veteran's service-connected conditions alone did not preclude the Veteran from gainful employment.  He noted that the Veteran would be limited to light sedentary activities, such as office work, due to the seizure disorder and the right knee internal derangement.  He further noted that the Veteran's service-connected scars of the eyebrow, nose and right lower quadrant of the abdomen along with history of fractures of the sternum, ribs and nose caused no impact on the Veteran's ability to perform any time of work activities.  

None of the medical records from November 2011 onward have indicated that the Veteran is unemployable due to his service-connected disabilities.  The most probative evidence, namely the VA medical opinions clearly indicate that the Veteran is not unemployable due to his service-connected disabilities.  Although the Veteran had not been employed for many years, and the Veteran's service-connected disabilities may interfere with some types of work, his service-connected disabilities would not prevent him from obtaining work.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Thus the evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore the preponderance of the evidence is against the Veteran's claim and a TDIU is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Special Monthly Compensation 

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

Not all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) must be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on the need for aid and attendance.  The Board recognizes that the VA treatment records indicate that the Veteran gets assistance with cooking, cleaning, and bathing.  However, a review of the medical evidence reveals that such assistance is not necessary due to the Veteran's service-connected disabilities.  As noted above, the Veteran has submitted medical statements for purposes of determining need for aid and attendance in December 2008, March 2009, and February 2011.  Although these have indicated that the Veteran needed assistance in eating, walking or medicating, they did not show that such was due solely to the Veteran's service-connected disabilities.  All of these reports discussed symptoms and limitations caused by nonservice-connected disabilities.  

As noted above, on VA aid and attendance examination in February 2010, the Veteran reported that he could only walk 10 feet, but he walked the 188 feet from the waiting room to the examination room without problems.  It was noted that the Veteran had had bilateral hip replacements and had some problems with his hips.  The Veteran reported that he could go up and down one flight of stairs with difficulty.  He denied problems with loss of balance or falls.  He stated that his upper extremity function was normal and that he was able to perform instrumental and basic activities of daily living without assistance.  The Veteran stated that he needed help cooking because he could not stand long enough.  He said that he was unable to put on his shoes due to back pain and inability to bend his knees.  The examiner noted that the Veteran did not have an attendant at the time of the visit.  He was not hospitalized or permanently bed ridden.  The VA examiner noted that the Veteran was capable of managing his benefit payments in his own best interest and that the Veteran had the capacity to protect himself from hazards/dangers of daily living.  The VA examiner opined that the Veteran did not require aid and attendance as a result of his service-connected disabilities.  The Board notes that the record indicates that the Veteran has several serious disabilities that affect his functional abilities including bilateral eye disability.  However, the record clearly shows that the Veteran's service-connected disabilities do not result in any of the criteria set forth at 38 C.F.R. § 3.352(a).  Accordingly, the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person.

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when a veteran is substantially confined as a direct result of service-connected disability to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based on housebound status.  The Veteran has no single service-connected disability evaluated as 100 percent disabling and thus he is not entitled to special monthly compensation based on being housebound. 

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to special monthly compensation based on the need for aid and attendance or housebound status.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.


Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound, is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


